Citation Nr: 1520847	
Decision Date: 05/15/15    Archive Date: 05/26/15

DOCKET NO.  07-29 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial compensable disability evaluation for bilateral cataracts.  

2.  Entitlement to service connection for rheumatoid arthritis.  

3.  Entitlement to service connection for peripheral neuropathy of the left arm, to include as secondary to service-connected diabetes.  

4.  Entitlement to service connection for peripheral neuropathy of the right arm, to include as secondary to service-connected diabetes.  

5.  Entitlement to service connection for a bilateral hearing loss disability, to include as secondary to service-connected diabetes.  

6.  Entitlement to service connection for tinnitus, to include as secondary to service-connected diabetes.  

7.  Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes and posttraumatic stress disorder (PTSD).  

8.  Entitlement to service connection for a sleep disorder, to include obstructive sleep apnea (OSA), to include as secondary to service-connected PTSD.  

9.  Entitlement to service connection for a skin disorder, to include as secondary to service-connected diabetes.  

10.  Entitlement to service connection for a gastrointestinal disorder, to include as secondary to service-connected diabetes and PTSD.  

11.  Entitlement to service connection for a vestibular disorder, manifested by dizziness, to include as secondary for service-connected diabetes and PTSD.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel


INTRODUCTION

The Veteran had active service in the United States Army from July 1966 to May 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Veteran appeared at a Travel Board hearing in September 2013.  A transcript is of record.  

The issues of entitlement to service connection for hearing loss, tinnitus, hypertension, sleep disablement, skin disablement, gastrointestinal disablement, right upper extremity disablement, and vestibular disablement are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

In the Veteran's Travel Board hearing of September 2013, prior to the promulgation of a decision in the appeal, the Veteran requested withdrawal of the issues of entitlement to a higher initial rating for cataracts and for entitlement to service connection for rheumatoid arthritis and left upper extremity peripheral neuropathy; such withdrawal was reduced to writing in the hearing transcript.  


CONCLUSIONS OF LAW

1.  The claim for entitlement to a higher initial rating for service-connected cataracts is withdrawn.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2014).

2.  The claim for entitlement to service connection for rheumatoid arthritis is withdrawn.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2014).

3.  The claim for entitlement to service connection for left upper extremity peripheral neuropathy is withdrawn.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision. 38 C.F.R. § 20.202.  Withdrawal may be made by an appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

In his hearing testimony, presented before the Board in September 2013, the Veteran expressed his desire to withdraw his claims for entitlement to a higher rating for cataracts and his claims for entitlement to service connection for left arm and rheumatoid arthritis disabilities.  The withdrawals are reduced to writing in the form of the hearing transcript, which has been associated with the claims file.  Accordingly, the Board does not have jurisdiction over these issues, and they are dismissed.  


ORDER

The appeal for entitlement to an initial compensable disability evaluation for bilateral cataracts is dismissed.  

The appeal for entitlement to service connection for rheumatoid arthritis is dismissed.  

The appeal for entitlement to service connection for peripheral neuropathy of the left arm, to include as secondary to service-connected diabetes, is dismissed.  



REMAND

The Veteran has alleged that service connection for several disabilities should be granted, to include as secondary to his service-connected PTSD and diabetes mellitus.  In essence, he stated that his hearing loss and tinnitus were either caused by loud noises in service or, alternatively, were caused or aggravated beyond the natural progression of the disease process, by service-connected diabetes.  He has made the same allegation with respect to current skin disablement, current essential hypertension, current gastrointestinal disablement, and claimed issues with vertigo and vestibular disablement.  In addition, he has alleged that service-connected PTSD has, either causally or by aggravation, had a secondary involvement with current hypertension, alleged sleep disablement, and gastrointestinal and vestibular function.  With respect to these conditions, the Veteran does not limit his allegations to the contention that service-connected diabetes and PTSD, acting alone as diagnostic entities, are responsible for the secondary relationship to the claimed disorders; rather, he has expressed that treatment for the two service-connected conditions, to include his taking of 14 separate prescription medications, has also played a role in the onset of the claimed disablement.  

With respect to the hearing loss and tinnitus, the Veteran was last examined in August 2010.  At that time, it was explained that the Veteran had "non-organic hearing loss"; however, it was noted that audiological findings were "clinically normal."  There appears to have been some issue as regards the audiologist's ability to get "reliable" results; however, a non-organic component to hearing loss was assessed.  The examiner determined that as service treatment records did not indicate hearing loss disablement, that there was no relationship between current hearing loss/tinnitus and active service.  This type of rationale is not adequate for rating purposes, and will necessitate a remand for a more thorough opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Further, in addressing a potential secondary relationship, the audiologist stated that the potential relationship between hearing loss, tinnitus, and diabetes was "unclear."  There was apparently some supportive literature; however, the examiner did not list citations, did not explain why "group data" was not useful for "any individual case," and also did not address whether medications taken to treat diabetes could play a role in the onset of the hearing loss or tinnitus.  As such, this too is an incomplete opinion, and these issues should be addressed on remand.  See Nieves-Rodriguez at 295.  

With respect to hypertension, the Veteran was also last examined in September 2010.  There is a fairly thorough opinion in which the Veteran is described to have essential hypertension, and the examiner cited literature in explaining that such a condition was not, directly, causally related (to include by aggravation) to the service-connected diabetes.  No mention was made of the medication used to treat the Veteran's diabetes, however, and also, because the Veteran was not, at the time of the examination, in receipt of service-connected disability benefits for PTSD, no opinion was made with respect to the specific impact of that service-connected condition, to include medications used to treat it, on the causation or aggravation of his hypertension.  As such, this opinion is also inadequate, and a remedial opinion must be offered.  See Nieves-Rodriguez at 295.  

A similar problem as exists with the hypertension examination of 2010 also affects the portion of that examination which addressed a skin condition.  The Veteran was diagnosed with seborrheic dermatitis, and the examiner gave an excellent opinion with respect to how the condition is unaffected by elevations in blood sugars.  As, however, the Veteran has alleged that his medications taken to treat his condition have had a role in the onset of skin disablement, it is noted that the September 2010 examination limits itself to the impact of diabetes without consideration of treatment prescribed for the service-connected condition.  Thus, while the opinion is well-rationalized (citations to medical literature are provided to support the conclusion), it is incomplete.  As such, an opinion should be afforded regarding whether it is at least as likely as not that treatment for service-connected diabetes and PTSD caused or aggravated a skin condition.  The Veteran appears to have alleged solely that his overall diabetic disability picture contributes to his dermatitis; however, in taking his submissions regarding his "medications" in a light most favorable to him , the Board will also ask for development with respect to the potential impact medication used to treat PTSD might have on current dermatitis.  See Nieves-Rodriguez at 295.  

The Veteran has been noted to have complaints of dizziness as associated with diagnosed headaches.  This was noted in 2007, and there was apparent attribution to the onset of vestibular problems with over-the-counter medication.  It was not readily clear that such medication had ties to service-connected PTSD or diabetes; however, the issue as to if medications can contribute to the Veteran's symptoms of dizziness was noted to be possible.  In this respect, it is undisputed that the Veteran has experienced symptoms of dizziness and that he takes medications for service-connected disablement.  Accordingly, an opinion should be offered as regards whether the Veteran actually experiences a current vestibular disability, and if so, if such disability is related, either causally or aggravation, to medication utilized to treat service-connected PTSD and diabetes.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran has been treated by VA for esophageal reflux, with 2014 clinical records indicating an assessment of potential Barrett's esophagus.  The Veteran has alleged that anxiety symptoms associated with his service-connected PTSD have caused him to experience flares of reflux and intestinal discomfort.  There has been no opinion of record offered with respect to if service-connected PTSD, to include medications utilized to treat that condition, cause or aggravate that gastrointestinal disablement.  Further, no opinion has been offered with respect to the potential impact of medication utilized to treat diabetes on the Veteran's gastrointestinal complaints.  Thus, remand is necessary.  See McLendon at 79.  

With respect to right upper extremity peripheral neuropathy, the Veteran has alleged that such a condition is present and, either causally or by aggravation, has a secondary relationship to service-connected diabetes.  The opinion of record addressing peripheral neuropathy, dated in September 2010, stated that the Veteran had peripheral neuropathy in the "upper extremities."  The etiology of the condition was explained to be "diabetes mellitus"; however, the examiner did not provide explanation as to why this was the case.  Moreover, later in the opinion, the examiner implied only that left peripheral neuropathy was present, and it was concluded that the presentation in the radial nerve was not consistent with diabetic neuropathy.  There is thus some confusion as to if the Veteran experiences right upper extremity neuropathy in the first instance, and if so, if it is, in fact, causally related to service-connected diabetes.  Thus, the opinion of record is inadequate, and a new examination is necessary.  See Nieves-Rodriguez at 295.  

Lastly, with respect to the Veteran's claimed sleep disablement, it is noted that he has not been diagnosed with obstructive sleep apnea; however, he maintains that sleep disturbances are present, and that anxiety associated with PTSD has caused a separate sleep disorder that is either organic or psychiatric in nature.  In his testimony offered at the December 2013 Travel Board hearing, he stated that he had to take certain drugs to enable him to sleep.  As a layperson, he is competent to report on that which comes to him through his senses.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  As such, he has demonstrated sleep issues and has credibly complained of feeling anxiety that prevents such sleep.  Given this, the duty to afford an examination so as to determine if it is at least as likely as not that the Veteran experiences a chronic sleep disability, and if so, if such a disability is causally related to service-connected PTSD and medication utilized to treat PTSD and diabetes, is triggered.  See McLendon at 79.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for examinations to determine the following:

a)  Is it at least as likely as not (50 percent probability or greater) that the Veteran's current hearing loss disability (organic or non-organic) and tinnitus is/are causally related to noise exposure in service or, alternatively, is/are at least as likely as not caused or aggravated beyond the natural progress of the disease process by service-connected diabetes or PTSD, to include treatment for same.  

b)   Is it at least as likely as not (50 percent probability or greater) that the Veteran's current gastrointestinal disablement, to include gastroesophageal reflux and/or Barret's esophagus, was caused or aggravated beyond the natural progress of the disease process by service-connected PTSD, to include treatment for same and for service-connected diabetes.  

c)  Is it at least as likely as not (50 percent probability or greater) that the Veteran's essential hypertension was caused or aggravated beyond the natural progress of the disease process by service-connected PTSD and/or diabetes, to include treatment for same.  

d)  Is it at least as likely as not (50 percent probability or greater) that the Veteran's skin disability was caused or aggravated beyond the natural progress of the disease process by treatment for service-connected diabetes and PTSD.  

e)  Is it at least as likely as not (50 percent probability or greater) that the Veteran experiences a vestibular disability, manifested by dizziness, that was caused or aggravated beyond the natural progress of the disease process by treatment for service-connected diabetes and PTSD.  

f)  Is it at least as likely as not (50 percent probability or greater) that the Veteran experiences an organic or psychiatric sleep disorder outside of service-connected PTSD, manifested by sleep impairment associated with anxiety symptoms, that was caused or aggravated beyond the natural progress of the disease process by service-connected PTSD, to include treatment for same and treatment for service-connected diabetes.  

g)  Is it at least as likely as not (50 percent probability or greater) that the Veteran experiences right upper extremity peripheral neuropathy, and if so, that such disablement was caused or aggravated beyond the natural progress of the disease process by service-connected diabetes.  

All opinions should be accompanied by associated rationales in the narrative portions of the respective examination reports.  

2.  Following the above development, re-adjudicate the Veteran's claims.  Should the claims remain denied, issue an appropriate supplemental statement of the case and forward the claims to the Board for adjudication. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MATTHEW D. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


